Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/16/2022. Claims 1-12 are presently pending and are presented for examination. Claim 2 is canceled.
Information Disclosure Statement
The Information Disclosure Statement filed on 07/20/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-188897, filed on 10/15/2019.
Response to Amendment
The Amendment filed 06/16/2022 has been entered. Claims 1-12 remain pending in the application. Claim 2 is canceled. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specific amendment “when the activation condition is satisfied and the travel assist control amount is calculated in addition to the first target trajectory during the automated driving, the vehicle travel control device compares the first target trajectory and the travel assist control amount to determine, based on a relationship between the first target trajectory and the travel assist control amount, whether or not a cancellation condition for cancelling both the first target trajectory and the travel assist control amount is satisfied,”, appears to introduce new matter, directed to comparing a first target trajectory and a travel assist control amount, and not for example comparing a first control amount & second control amount as described in paragraph of applicants disclosure [0111].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et. al. (U.S. Publication No. 2021/0048817).
Regarding claim 1
Olson discloses “A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising: a vehicle travel control device configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;” (See Olson Fig. 4, Char. 404 & [0019] “In some examples, an artificial intelligence (“AI”) unit of an autonomous vehicle considers inputs, such as from various subsystem of the vehicle, and outputs a selection of possible trajectories to a trajectory manager process (“TMP”) that can operate as system to perform collision avoidance by selecting and verifying one of the provided trajectories using particular criteria. In this example, the TMP may then output the selected trajectory to a drive manager that controls, possibly among other systems, the propulsion systems of the vehicle.”).
Olson discloses “and an automated driving control device configured to generate a first target trajectory being the target trajectory for the automated driving of the vehicle,” (See Olson [0049] “The TMP 118 may receive two or more trajectories from the primary system 106 to verify or evaluate. For example, the primary system 106 may generate, for each time period, at least one first or primary trajectory 110, which may include continuing forward momentum of the autonomous vehicle 102 for at least some distance. The primary system 106 may also generate at least one secondary trajectory 112, which may result in the autonomous vehicle 102 stopping at a point 114, which may be any time in the future. In other examples, the TMP 118 may evaluate any of a number of trajectories for autonomous vehicle 102 for any given period of time.”).
Olson discloses “wherein the vehicle travel control device is further configured to: determine whether or not an activation condition of travel assist control is satisfied,” (See Olson [0068] “The validity values and collision values could be determined from validity constraints and data about a prior or currently playing trajectory. Using those values, the trajectory selector 330 selects a trajectory, which may provide binary values and an indicator of which trajectory to select based on those binary values.”).
Olson discloses “wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, and stabilizing behavior of the vehicle;” (See Olson [0050] “Upon receiving the potential trajectories, the TMP 118 may perform a number of validation checks 120 on the primary and secondary trajectories 110, 112 to ensure that the chosen trajectory is safe and does not result in abrupt movement or discomfort to a passenger of the autonomous vehicle 102.”, note that the chosen trajectory will be used to control the autonomous vehicle and will control at least one of the steering, acceleration and deceleration, see [0052]).
Olson discloses “and generate a second target trajectory being the target trajectory for the travel assist control when the activation condition is satisfied,” (See Olson [0067] “A stored contingent trajectory might be a contingent trajectory from a previous frame that the TMP 222 received and stored, perhaps one that the TMP 222 received and chose not to use, using a received nominal trajectory instead. Another example is a transformed contingent type of trajectory that is derived from a received contingent trajectory, but modified to avoid a possible collision (i.e., a collision avoidance trajectory) possibly by adding iteratively increasing braking applied up to a maximum deceleration, adjusting by a small distance longitudinally, and/or making other minor changes to avoid a collision without totally abandoning a trajectory.”).
Olson discloses “when the activation condition is satisfied and the second target trajectory is generated in addition to the first target trajectory during the automated driving, the vehicle travel control device compares the first target trajectory and the second target trajectory to determine, based on a relationship between the first target trajectory and the second target trajectory, whether or not a cancellation condition for cancelling both the first target trajectory and the second target trajectory is satisfied,” (See Olson [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster). Divergences, therefore, may flagged, in such examples, as indicative of an error in the planner subsystem.”).
Olson discloses “and when the cancellation condition is satisfied, the vehicle travel control device cancels both the first target trajectory and the second target trajectory, and decelerates the vehicle.” (See Olson [0067] “Another example is a transformed contingent type of trajectory that is derived from a received contingent trajectory, but modified to avoid a possible collision (i.e., a collision avoidance trajectory) possibly by adding iteratively increasing braking applied up to a maximum deceleration, adjusting by a small distance longitudinally, and/or making other minor changes to avoid a collision without totally abandoning a trajectory.” Iteratively braking to bring a vehicle to a stop is a deceleration that cancels alternative trajectories.).
Regarding claim 3
Olson discloses “The vehicle control system according to claim 1, wherein a first steering direction is a direction of the steering required for the vehicle to follow the first target trajectory, a second steering direction is a direction of the steering required for the vehicle to follow the second target trajectory, and the cancellation condition includes that the first steering direction and the second steering direction are opposite to each other.” (See Olson [0056] “A trajectory data record might include a timestamp indicating when the trajectory was created, details of direction, speed, inputs to actuators, etc. over a frame covered by the trajectory.”, [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “In some cases, the certain physical relation may be defined by one or a number of different values, with those values potentially modified by operational characteristics or limitations (e.g., feasibility values) of the vehicle. The values may include a distance difference, a time difference, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold. Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster). Divergences, therefore, may flagged, in such examples, as indicative of an error in the planner subsystem.” Note, per [0056] Olson discloses that trajectory data may include details of direction, [0138] discloses comparison of trajectories, with a threshold for divergence indicating a system error, & per [0109] a system error signals an emergency stop trajectory (State F), aka a cancellation of a first and second trajectory.).
Regarding claim 4
Olson discloses “The vehicle control system according to claim 1, wherein the cancellation condition includes that the steering is required for the vehicle to follow one of the first target trajectory and the second target trajectory, and the acceleration is required for the vehicle to follow another of the first target trajectory and the second target trajectory.” (See Olson [0126] “For example, validity may be determined by performing a punctuality check, to ensure that the trajectory has been received within a certain time period, a consistency check to ensure that a future trajectory is consistent or congruous with or within defined physical parameters of the current trajectory such that the trajectory aligns with a current trajectory the device is on (e.g., steering to the trajectory), feasibility to ensure the vehicle is physically capable of navigating to and on the trajectory (e.g., within velocity acceleration limits), staleness to ensure that the trajectory was generated within a certain period of time, and/or other validity tests.”).
Regarding claim 6
Olson discloses “The vehicle control system according to claim 1, wherein a first lateral acceleration is a lateral acceleration required for the vehicle to follow the first target trajectory, a second lateral acceleration is a lateral acceleration required for the vehicle to follow the second target trajectory, and the cancellation condition includes that the first lateral acceleration is higher than a lateral acceleration threshold and the second lateral acceleration is further higher than the first lateral acceleration.” (See Olson [0138] “In some cases, the certain physical relation may be defined by one or a number of different values, with those values potentially modified by operational characteristics or limitations (e.g., feasibility values) of the vehicle. The values may include a distance difference, a time difference, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold. Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster).” [0152] “In some aspects, the feasibility check may include determining whether the vehicle can travel to the potential trajectory 1204 from a current state 1216, within one or more capability or feasibility limits of the vehicle. This may include determining kinematics that would move the vehicle from state 1216 to state 1208, represented by line 1218. This may include determining the required acceleration or deceleration in the primary direction of movement (continuing in the direction of trajectory 1214), lateral acceleration or deceleration, and/or the resultant acceleration.”, & [0160] “For example, the feasible actions may include a maximum velocity, a maximum longitudinal deceleration, a maximum longitudinal acceleration (in direction of current motion), a maximum lateral acceleration, and a maximum resultant acceleration (e.g., maximum acceleration laterally and longitudinally).”).
Regarding claim 7
Olson discloses “The vehicle control system according to claim 1, wherein a first deceleration is a deceleration required for the vehicle to follow the first target trajectory, a second deceleration is a deceleration required for the vehicle to follow the second target trajectory, and the cancellation condition includes that the first deceleration is higher than a deceleration threshold and the second deceleration is further higher than the first deceleration.” (See Olson [0063] “In some aspects, the system monitor 220 may send status messages to the system monitor AI 210, so that the system monitor AI 210 can process the status updates and determine any limitations on potential trajectories for the autonomous vehicle. In some cases, this may take the form of updating one or more capability limits for the vehicle, such as a maximum acceleration, deceleration, yaw, and other kinematic restraints on movement of the vehicle based on the status updates.”, [0138] “In some cases, the certain physical relation may be defined by one or a number of different values, with those values potentially modified by operational characteristics or limitations (e.g., feasibility values) of the vehicle. The values may include a distance difference, a time difference, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold. Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster).”, & [0152] “In some aspects, the feasibility check may include determining whether the vehicle can travel to the potential trajectory 1204 from a current state 1216, within one or more capability or feasibility limits of the vehicle.”).
Regarding claim 9
Olson discloses “The vehicle control system according to claim 1, wherein when the cancellation condition is satisfied, the vehicle travel control device generates a third target trajectory being the target trajectory for decelerating the vehicle, and executes the vehicle travel control such that the vehicle follows the third target trajectory.” (See Olson [0104] “In State B, if the TMP determines that the first contingent trajectory is not valid, the TMP transitions to State C and tries a second contingent trajectory, which might be a stored contingent trajectory from a prior frame. In State B, if the TMP determines that the first contingent trajectory is valid but is not collision-free, the TMP transitions to State D and tries to modify the first contingent trajectory by transforming it into a third contingent trajectory.”, [0107] “In State D, the TMP checks the third contingent trajectory for validity and collisions. If the third contingent trajectory is both valid and collision-free, the TMP moves to State M, executes that third contingent trajectory (by executing it or passing it for execution) and when done, moves to State N. In this example, State N is also a state where the autonomous vehicle is stationary.”, & [0109] “In States D or E, if the TMP determines that it is not possible to transform the contingent trajectory into a transformed trajectory that is collision-free (or something happens to make it no longer valid or the transformation makes it invalid), the TMP moves to State F. Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”).
Regarding claim 10
Olson discloses “The vehicle control system according to claim 1, wherein when the cancellation condition is not satisfied, the vehicle travel control device executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory.” (See Olson [0077] “In some situations, the trajectory status manager 320 will consider a trajectory and determine that it is valid, but not collision-free, and determine that a transform of the trajectory would be collision-free. For example, there might be a hierarchy, from highest to lowest, of a nominal trajectory, a first contingent trajectory, a stored contingent trajectory, a transformed contingent trajectory that is a transformation of a valid first contingent trajectory that has collisions into a collision-free trajectory, a transformed stored contingent trajectory that is a transformation of a valid stored contingent trajectory that has collisions into a collision-free trajectory, and an emergency stop trajectory.”, & [0105] “In State C, the TMP checks the second contingent trajectory for validity and collisions. If the second contingent trajectory is both valid and collision-free, the TMP moves to State J, executes that second contingent trajectory (by executing it or passing it for execution) and when done, moves to State K. In this example, State K is also a state where the autonomous vehicle is stationary. The TMP also maintains a state variable indicative of its allowed level in the hierarchy, so once it reached State C, in a future frame it will skip State A and State B until a release is received.”).
Regarding claim 11
Olson discloses “The vehicle control system according to claim 1, further comprising a memory device, wherein the vehicle travel control device stores log information including at least a position where the cancellation condition is satisfied in the memory device.” (See Olson [0036] “The TMP can then store a state variable representing the trajectory used.”, & [0039] “The TMP might also have a stored stopping trajectory that is used by the TMP when it has no other proffered trajectory that meets the TMP's criteria. If played out to the end of the trajectory, the stored stopping and or received stopping trajectories would end with the vehicle being stationary.” Olson additionally discloses that the data structure representing the trajectory may include vehicle states, which includes vehicle position. [0037] “In general, a trajectory can be represented by a data structure that defines vectors, paths, vehicle states (position, orientation, velocity, and/or acceleration), commands, etc. to be performed over time, from a start state to a terminus of the trajectory and/or including a sequence of controls associated with such waypoints (e.g., accelerations, steering, yaw rate, and the like).”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et. al. (U.S. Publication No. 2021/0048817) in view of Tachibana (U.S. Publication No. 2015/0224987).
Regarding claim 5
Olson discloses “and the cancellation condition includes that a gap between the first required control amount and the second required control amount of a same kind exceeds a gap threshold.” (See Olson [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster). Divergences, therefore, may flagged, in such examples, as indicative of an error in the planner subsystem.”).
Olson discloses all of the elements of claim 2 and further discloses all of the elements of claim 5, except “The vehicle control system according to claim 1, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,”, & “a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, a second required control amount is the required control amount required for the vehicle to follow the second target trajectory,”. (Olson does disclose evaluation of trajectory parameters see [0126] “In some aspects, operations 1004 and 1006 may be performed by consistency validator 310, punctuality validator 312, feasibility validator 314, and/or staleness validator 316 of TMP 222 described above.” However, no control amount is provided for the generated trajectories.)
Tachibana discloses “The vehicle control system according to claim 1, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,” (See Tachibana [0071] “Then, the steering control ECU 91 makes the event trajectory generated by the driving assistance ECU 90 the target trajectory and controls the steering device 4 of the vehicle 2 based on the event trajectory to assist the travel of the vehicle 2. Herein, the steering control ECU 91 calculates a target steering angle as a target control amount of the steering device 4 based on the event trajectory.”, & [0073] “The steering control ECU 91 controls the steering device 4 based on the target steering angle calculated according to the event trajectory, thereby assisting the travel of the vehicle 2. The steering control ECU 91 outputs the control instruction to the steering device 4 based on the control amount of the calculated target steering angle.”).
Tachibana discloses “a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, a second required control amount is the required control amount required for the vehicle to follow the second target trajectory,” (See Tachibana [0092] “Therefore, since the travel assistance system 1 performs the travel assistance of the own vehicle 2A based on the event trajectory Tb, the FF steering control amount in the control logic represented by equation (5) described above becomes relatively small as compared to the case of the travel assistance based on the sequential trajectory Ta generated every moment and slight variation of the FF steering control amount is inhibited. Herein, an effect of the FF steering control amount by the feedforward term FF(R,V) in the control logic represented by equation (5) described above basically tends to be larger than the effect of the FB steering control amount on the target steering angle calculated based on the target trajectory, that is to say, the effect of the curvature R of the trajectory described above tends to be larger. Therefore, the travel assistance system 1 may assist such that the own vehicle 2A more smoothly and more gradually travels along the event trajectory Tb as compared to the case of the travel assistance based on the sequential trajectory Ta generated every moment by performing the travel assistance of the own vehicle 2A based on the event trajectory Tb as described above. As a result, the travel assistance system 1 may also improve the ride quality.”).
Olson and Tachibana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Olson to incorporate the teachings of Tachibana, to incorporate a control amount that corresponds to generated trajectories. Doing so provides a known strategy in the art to better provide trajectories, advantageously as a control amount corresponding to a trajectory provides specific control of targeted vehicle parameters such as steering, acceleration, and braking.
Regarding claim 8
Olson discloses “and determining whether or not the cancellation condition is satisfied by comparing the first required control amount and the second required control amount.” (See Olson [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster). Divergences, therefore, may flagged, in such examples, as indicative of an error in the planner subsystem.”).
Olson discloses all of the elements of claim 2 and further discloses all of the elements of claim 8, except “The vehicle control system according to claim 1, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,”, “and the determining whether or not the cancellation condition is satisfied by comparing the first target trajectory and the second target trajectory includes: calculating the required control amount required for the vehicle to follow the first target trajectory as a first required control amount;”, & “calculating the required control amount required for the vehicle to follow the second target trajectory as a second required control amount;”. (Olson does disclose evaluation of trajectory parameters see [0126] “In some aspects, operations 1004 and 1006 may be performed by consistency validator 310, punctuality validator 312, feasibility validator 314, and/or staleness validator 316 of TMP 222 described above.” However, no control amount is provided for the generated trajectories.)
Tachibana discloses “The vehicle control system according to claim 1, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,” (See Tachibana [0071] “Then, the steering control ECU 91 makes the event trajectory generated by the driving assistance ECU 90 the target trajectory and controls the steering device 4 of the vehicle 2 based on the event trajectory to assist the travel of the vehicle 2. Herein, the steering control ECU 91 calculates a target steering angle as a target control amount of the steering device 4 based on the event trajectory.”, & [0073] “The steering control ECU 91 controls the steering device 4 based on the target steering angle calculated according to the event trajectory, thereby assisting the travel of the vehicle 2. The steering control ECU 91 outputs the control instruction to the steering device 4 based on the control amount of the calculated target steering angle.”).
Tachibana discloses “and the determining whether or not the cancellation condition is satisfied by comparing the first target trajectory and the second target trajectory includes: calculating the required control amount required for the vehicle to follow the first target trajectory as a first required control amount;” (See Tachibana [0072] “The FB steering control amount is calculated based on the lateral deviation X and the directional deviation .beta. according to the current position and the like of the vehicle 2 detected by the own vehicle position detecting device 18. The FB steering control amount is calculated such that the lateral deviation X and the directional deviation .beta. are 0.”).
Tachibana discloses “calculating the required control amount required for the vehicle to follow the second target trajectory as a second required control amount;” (See Tachibana [0092] “Therefore, since the travel assistance system 1 performs the travel assistance of the own vehicle 2A based on the event trajectory Tb, the FF steering control amount in the control logic represented by equation (5) described above becomes relatively small as compared to the case of the travel assistance based on the sequential trajectory Ta generated every moment and slight variation of the FF steering control amount is inhibited.”).
Olson and Tachibana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Olson to incorporate the teachings of Tachibana, to incorporate a control amount that corresponds to generated trajectories. Doing so provides a known strategy in the art to better provide trajectories, advantageously as a control amount corresponding to a trajectory provides specific control of targeted vehicle parameters such as steering, acceleration, and braking.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Regarding applicants’ arguments directed to claim 1.
Olson discloses “when the activation condition is satisfied and the second target trajectory is generated in addition to the first target trajectory during the automated driving, the vehicle travel control device compares the first target trajectory and the second target trajectory to determine, based on a relationship between the first target trajectory and the second target trajectory, whether or not a cancellation condition for cancelling both the first target trajectory and the second target trajectory is satisfied,” (At least consider Olson [0138] disclosing comparing trajectories and determining, on the basis of the comparison (a relationship), if a divergence exists. The divergence is flagged as an error “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster). Divergences, therefore, may flagged, in such examples, as indicative of an error in the planner subsystem.” An error or detected anomalous condition of the vehicle, results in the system monitor, instructing the vehicle to move to a stationary position, effectively canceling both the first and second trajectories, see Olson [0085] “As one example, the system monitor 220 might find some values or conditions to be out of normal operating range and send a query to the telematics system 508 while also sending a trajectory type request message 502 to the TMP 222 requesting a contingent trajectory that leads eventually to stopping and remaining in a stationary position after sensing an anomalous condition in the autonomous vehicle or the environment.”.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dean et. al. (U.S. Publication No. 2019/0146508) discloses dynamic vehicle routing using annotated maps and profiles, with a route planning system (Fig. 1, Char. 110), that dynamically plans local routes on the basis of data collected from a geographic region (Fig. 5, Chars. 510-540).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664